STATE OF MICHIGAN

                           COURT OF APPEALS



ROBERT M. SPRAGA, JR.,                                              UNPUBLISHED
                                                                    November 19, 2015
               Plaintiff-Appellant,

v                                                                   No. 325891
                                                                    Oakland Circuit Court
PHILIP C. KUNTZMAN and ANNE M.                                      LC No. 2014-139730-NO
KUNTZMAN,

               Defendants-Appellees.


Before: JANSEN, P.J., and MURPHY and RIORDAN, JJ.

PER CURIAM.

        Plaintiff, Robert Spraga, Jr., appeals as of right the trial court order granting summary
disposition in favor of defendants, Philip and Anne Kuntzman, in this premises liability case.
We affirm.

                                I. FACTUAL BACKGROUND

        On March 1, 2013, plaintiff was picking up donations in a Purple Heart truck as an
employee of A-1 Recycling. At approximately 10:45 a.m., plaintiff arrived at defendants’ home
in Rochester, Michigan, to pick up a prescheduled donation.1 Plaintiff pulled the truck up to the
curb, saw the donation in a paper bag on the porch, activated the truck’s flashers, and exited the
truck to retrieve the donation. Plaintiff first walked across the sidewalk that passes in front of
defendants’ house. He then cut across a corner of the grass and walked onto the sidewalk that
leads directly to defendants’ porch. After walking two or three steps, he slipped and fell due to
black ice on the sidewalk. Plaintiff suffered extensive injuries as a result of his fall.




1
  Before the incident, Purple Heart called defendants’ home and asked if the household had any
items to donate. When defendant Anne Kuntzman confirmed that defendants did have items to
donate, she was instructed to leave the items in a bag on the porch before 8:00 a.m. on the date of
pickup. She also received a reminder phone call from Purple Heart prior to the scheduled pickup
time.


                                                -1-
        Plaintiff brought an action against defendants, alleging, inter alia, that he was an invitee
at defendants’ residence when he slipped and fell on black ice, and that defendants failed to
properly maintain and inspect their property, failed to warn of the hazardous condition, and
failed to correct the dangerous condition.

        Defendants moved for summary disposition pursuant to MCR 2.116(C)(10), arguing that
there is no genuine issue of material fact that plaintiff was a licensee on defendants’ property,
and, as a result, defendants had no duty to prepare their property for his arrival or inspect it for
hidden dangers. The trial court granted defendants’ motion for summary disposition, concluding
that plaintiff was a licensee because Purple Heart’s solicitation of donations from defendants did
not constitute a commercial activity; the only business or commercial relationships involved in
the incident were between (1) Purple Heart and A-1 Recycling and (2) plaintiff and A-1
Recycling; and even if defendants received a tax benefit from the donation, this benefit was not
from plaintiff and did not establish a commercial activity. Additionally, the trial court concluded
that defendants did not have a duty to warn plaintiff of the icy condition, as there was no
evidence in the record that defendants knew or had reason to know about the black ice, or that
the ice was unreasonably dangerous.

                                  II. STANDARD OF REVIEW

        This Court reviews de novo a trial court’s grant or denial of summary disposition.
Moraccini v Sterling Hts, 296 Mich. App. 387, 391; 822 NW2d 799 (2012). When reviewing a
motion for summary disposition pursuant to MCR 2.116(C)(10), this Court may only consider, in
the light most favorable to the party opposing the motion, the evidence that was before the trial
court, which consists of “the ‘affidavits, together with the pleadings, depositions, admissions,
and documentary evidence then filed in the action or submitted by the parties.’ ” Calhoun Co v
Blue Cross Blue Shield Michigan, 297 Mich. App. 1, 11; 824 NW2d 202 (2012), quoting MCR
2.116(G)(5). Under MCR 2.116(C)(10), “[s]ummary disposition is appropriate if there is no
genuine issue regarding any material fact and the moving party is entitled to judgment as a
matter of law.” Latham v Barton Malow Co, 480 Mich. 105, 111; 746 NW2d 868 (2008). “There
is a genuine issue of material fact when reasonable minds could differ on an issue after viewing
the record in the light most favorable to the nonmoving party.” Allison v AEW Capital Mgt,
LLP, 481 Mich. 419, 425; 751 NW2d 8 (2008). “This Court is liberal in finding genuine issues of
material fact.” Jimkoski v Shupe, 282 Mich. App. 1, 5; 763 NW2d 1 (2008).

                                         III. ANALYSIS

        On appeal, plaintiff argues that the trial court erred in granting defendants’ motion for
summary disposition because plaintiff was an invitee on defendants’ premises, not a licensee.
Plaintiff reasons that he was an invitee on the basis that his act of retrieving charitable donations
from defendants’ home provided an economic benefit to defendants, such that plaintiff, as the
driver of a delivery truck, entered defendants’ property for a commercial purpose that resulted in
a shared benefit. Defendants respond that plaintiff was a licensee at the time of his injury
because there was no genuine issue of material fact that plaintiff entered defendants’ premises
only to pick up a charitable donation, and defendants did not invite plaintiff onto their property
for a commercial purpose. We agree with defendants.


                                                -2-
       “In a premises liability action, a plaintiff must prove the elements of negligence: (1) the
defendant owed the plaintiff a duty, (2) the defendant breached that duty, (3) the breach was the
proximate cause of the plaintiff’s injury, and (4) the plaintiff suffered damages.” Benton v Dart
Props, 270 Mich. App. 437, 440; 715 NW2d 335 (2006). However, the duty owed by a
landowner depends on the visitor’s status as a trespasser, licensee, or invitee at the time of the
injury. Stitt v Holland Abundant Life Fellowship, 462 Mich. 591, 596; 614 NW2d 88 (2000).
Here, there is no dispute that plaintiff was not a trespasser on defendants’ property. See id.
Thus, the question is whether plaintiff was a licensee or an invitee.

       “A ‘licensee’ is a person who is privileged to enter the land of another by virtue of the
possessor’s consent.” Id. “[A] landowner owes a licensee a duty to warn the licensee of any
hidden dangers the owner knows or has reason to know of, if the hidden danger involves an
unreasonable risk of harm and the licensee does not know or have reason to know of the hidden
danger and the risk involved.” Kosmalski v St John’s Lutheran Church, 261 Mich. App. 56, 65;
680 NW2d 50 (2004). “The landowner owes no duty of inspection or affirmative care to make
the premises safe for the licensee’s visit. Typically, social guests are licensees who assume the
ordinary risks associated with their visit.” Stitt, 462 Mich. at 596 (citation omitted).

       On the other hand,

       [a]n “invitee” is “a person who enters upon the land of another upon an invitation
       which carries with it an implied representation, assurance, or understanding that
       reasonable care has been used to prepare the premises, and make [it] safe for [the
       invitee’s] reception.” The landowner has a duty of care, not only to warn the
       invitee of any known dangers, but the additional obligation to also make the
       premises safe, which requires the landowner to inspect the premises and,
       depending upon the circumstances, make any necessary repairs or warn of any
       discovered hazards. Thus, an invitee is entitled to the highest level of protection
       under premises liability law. [Id. at 596-597 (citations omitted; alterations in
       original).]

        In Stitt, the Michigan Supreme Court recognized that earlier cases diverged with regard to
the “circumstances [that] create invitee status.” Id. at 603. As such, it stated, “In harmonizing
our cases, we conclude that the imposition of additional expense and effort by the landowner,
requiring the landowner to inspect the premises and make them safe for visitors, must be directly
tied to the owner’s commercial business interests.” Id. at 603-604. Thus, the Court “h[e]ld that
the owner’s reason for inviting persons onto the premises is the primary consideration when
determining the visitor’s status[.] In order to establish invitee status, a plaintiff must show that
the premises were held open for a commercial purpose.” Id. at 604. See also Sanders v
Perfecting Church, 303 Mich. App. 1, 5; 840 NW2d 401 (2013) (“[A] plaintiff will be granted
invitee status only if the purpose for which she was invited onto the owner’s property was




                                                -3-
directly tied to the owner’s commercial business interests.” [Quotation marks and citation
omitted.]).2

        Here, there is no dispute that plaintiff was invited onto defendants’ property for the sole
purpose of retrieving a donation from defendants’ home on behalf of Purple Heart. While it is
possible that defendants would receive a pecuniary gain from their charitable donation to Purple
Heart in the form of a tax deduction, it is apparent that defendants were not receiving pecuniary
gain directly from plaintiff, A-1 Recycling, or even Purple Heart as a result of a commercial or
business relationship. As the Michigan Supreme Court stated in Stitt, “[t]he solicitation of
entirely voluntary donations by a nonprofit organization is plainly not a commercial activity.”
Stitt, 462 Mich. at 606 n 11. Similarly, given Purple Heart’s request for voluntary donations,
defendants’ invitation for plaintiff to enter their property in order to collect the charitable
donation for Purple Heart was clearly not “directly tied to [defendants’] commercial business
interests.” Id. at 603-604. Therefore, there is no genuine issue of material fact that plaintiff did
not share a commercial relationship with defendants. As a result, plaintiff was a licensee as a
matter of law.

        Because plaintiff was a licensee, defendants had no duty to warn him unless they knew
of, or had reason to know of, a hidden danger on their property that involved an unreasonable
risk of harm, and plaintiff did not know, or have reason to know, of that hidden danger and the
risk that it involved. Id. at 596; Kosmalski, 261 Mich. App. at 65. As stated above, a landowner
does not owe a duty of inspection to a licensee. Stitt, 462 Mich. at 596.

        Here, plaintiff presented no evidence that defendants were aware of the black ice on
which he fell. Further, even if defendants were aware, or had reason to be aware, of the black
ice, the record includes no evidence that the condition was unreasonably dangerous. Whether a
condition constitutes an unreasonably dangerous condition is a question of law. Bullard v
Oakwood Annapolis Hosp, 308 Mich. App. 403, 410; 864 NW2d 591 (2014). A condition is
unreasonably dangerous if it poses “a substantial risk of death or severe injury.” See Lugo v
Ameritech Corp, Inc, 464 Mich. 512, 518; 629 NW2d 384 (2001). In addition, “an unreasonably
dangerous hazard must be just that—not just a dangerous hazard, but one that is unreasonably
so. And it must be more than theoretically or retrospectively dangerous, because even the most
unassuming situation can often be dangerous under the wrong set of circumstances. Bullard, 308
Mich. App. at 410, quoting Hoffner v Lanctoe, 492 Mich. 450, 472; 821 NW2d 88 (2012)
(quotation marks omitted).

       Here, there is no indication that the patch of black ice on which plaintiff fell posed “a
substantial risk of death or severe injury.” Lugo, 464 Mich. at 518.3 This Court has expressly


2
  Plaintiff’s claim that he had invitee status based on his “mutually beneficial relationship” with
defendants, given defendants’ benefit of having unwanted items retrieved from their home, is
unavailing in light of the clear rule under Stitt and its progeny that invitee status only arises when
the premises is held open for a commercial business purpose. Stitt, 462 Mich. at 604.
3
  Like in the trial court, plaintiff does not now assert that the ice on which he fell was
unreasonably dangerous.


                                                 -4-
recognized that “ice is not unreasonably dangerous in and of itself.” Bullard, 308 Mich. App. at
411. Likewise, unlike “an unguarded thirty foot deep pit in the middle of a parking lot,” which
has been recognized as an unreasonably dangerous condition, Lugo, 464 Mich. at 518, this Court
has reasoned that “[f]alling several feet to the ground is not the same as falling an extended
distance such as into a thirty-foot deep pit,” and “it cannot be expected that a typical person
[falling a distance of several feet] would suffer severe injury or a substantial risk of death,”
Corey v Davenport College of Business (On Remand), 251 Mich. App. 1, 7; 649 NW2d 392
(2002) (quotation marks and citation omitted).

        Accordingly, we cannot conclude that black ice, which may cause a person to fall several
feet to the ground, constitutes an unreasonably dangerous condition. Thus, even if we assume,
arguendo, that defendants knew or had reason to know about the black ice, defendants did not
have a duty to warn plaintiff about the condition. Stitt, 462 Mich. at 596; Kosmalski, 261 Mich
App at 65.

                                      IV. CONCLUSION

       There are no genuine issues of material fact regarding whether plaintiff was a licensee on
defendants’ property and whether defendants had a duty to warn plaintiff about the black ice.
Thus, the trial court properly granted summary disposition in defendants’ favor.

       Affirmed.



                                                           /s/ Kathleen Jansen
                                                           /s/ William B. Murphy
                                                           /s/ Michael J. Riordan




                                               -5-